I 
congratulate His Excellency Mr. Sam Kutesa, former 
Minister for Foreign Affairs of Uganda, on his election 
to the presidency of the General Assembly. We wish 
him the greatest success in carrying out his duties.

Whirlwinds of oppression and violence, anxiety, 
desperation and the systematic violation of human rights 
affect many corners of the world. We are witnessing an 
upsurge in violence and armed confrontations and an 
increase in atrocious crimes and extremism with an ever 
increasing number of displaced persons, humanitarian 
crises and deplorable acts that remain unpunished.

We are also concerned in particular about the 
universal dimension of the crisis caused by the Islamic 
State in Iraq and the Sham (ISIS). That reality requires 
the coordinated and forceful multilateral action of 
the international community in accordance with the 
relevant bodies of the Organization. We have seen 
the images and heard the screams of pain and distress 
rising out of Gaza, Iraq, Syria, Ukraine, Afghanistan, 
Mali, Libya, the Sudan, South Sudan, Somalia and the 
Central African Republic. The cries can also be heard 
in Central America, where thousands of children and 
young people cross borders alone heading towards the 
United States of America, fleeing violence and a lack 
of opportunities in pursuit of dreams that can turn into 
nightmares. The Assembly can never put aside the 
future of those children because, in many ways, the 
girls and boys of Central America who travel alone are 
also our sons and daughters.

Costa Ricans are not indifferent to the terror 
of armed conflicts, less still to the suffering of the 
millions of victims of its most abject manifestations. As 
a nation, we have always stood with our sister nations 
in our efforts to bring an end to war and to establish 
peace. The conflicts that torment us often emerge from 
the fragile situations of States and their institutions: 
extreme poverty, corruption and impunity. In all of 
them, serious human rights violations have occurred. 
None of those conflicts broke out without prior 
warning. Ther were clear warning signs. In some cases, 
the threat was identified but no action was taken, as in 
Syria. In other cases, the danger was not acknowledged 
in time, as in South Sudan. However, in all such cases, 
the victims are those who are most vulnerable and most 
need our help but who cannot make their voice heard. 
They are the reason that we are here today.

Faced with the loss of human lives, we have reason 
to ask ourselves if we have kept the solemn promise 
that accompanied the founding of the United Nations 
69 years ago. Do all Members of the Organization refrain 
from resorting to the threat or use of force against the 
territorial integrity or political independence of other 
States? In some cases, that is so, in others not, but the 
failure to act is unacceptable. When States disregard 
that promise, the system of the United Nations is called 
to action. Otherwise, it becomes weak. It loses its 
essence. It loses its spirit.

The greatest challenge facing the international 
community, the United Nations and the Security 
Council — the challenge I wish to talk about 
today — is maintaining international peace and 
security as essential common goods. If we want peace, 
we must prepare for peace. Maintaining international 
peace and security begins with a culture of peace. As 
an unarmed democracy and home to the University for 
Peace, the Inter-American Institute of Human Rights 
and the Inter-American Court of Human Rights, Costa 
Rica believes that the culture of peace and education for 
peace must be an absolute priority. We are convinced 
that peace, like war, is not the product of a human or an 
historic destiny but is borne of the very freedom of the 
human being.

Maintaining international peace and security is not 
restricted to dealing with conflicts. The Organization 
was founded on the ashes of two world wars precisely 
in order to prevent them. Prevention begins at the 
State level, with the strengthening of democracy and 
its institutions, good governance and a social welfare 
State founded of the rule of law as a basic prerequisite 
for the promotion of development and fair and inclusive 
societies. Prevention is also founded on a solid and 
functioning multilateral system. Costa Rica values 
and encourages the preventive diplomatic measures 
provided for in Chapter VI of the Charter of the United 
Nations, which include mediation, good offices and 
early warning.

As part of the Group of Friends of Mediation, 
I would like to highlight Costa Rica’s leadership in 
negotiating General Assembly resolution 68/303, 
which seeks to acknowledge the key role that regional 
and subregional organizations play in mediating and 
managing conflicts. To date, that is the first General 
Assembly resolution on mediation to recognize that 

role. Its inclusion is therefore a true achievement of the 
General Assembly.

Maintaining international peace and security 
requires all States to resolve our disputes peacefully in 
line with the Charter of the United Nations and in strict 
accordance with international law and agreements. Costa 
Rica firmly believes in and implements all aspects of 
international law. We therefore underscore in particular 
the role of the International Court of Justice and the 
International Criminal Court. Peace cannot take root 
where there is impunity. When war crimes, genocide 
and crimes against humanity have been committed, 
those responsible must be investigated and put on trial, 
including by the International Criminal Court when the 
national jurisdiction proves insufficient.

Our country opposes the weakening of the Rome 
Statute and any proposed reform that could promote 
tolerance for impunity. Once again, we remind the 
Security Council of its authority and responsibility 
to refer to the International Criminal Court cases that 
occur in non-States parties. That is the only approach 
we recognize. Our only weapon is and will always be 
international law.

Maintaining international peace and security 
also necessitates strengthening the single global 
Organization charged with defending them. The 
Security Council must progress from a reaction 
mentality towards one of action, and reaffirm its moral 
and political commitment to all humankind. It must be 
vigilant, strategic and proactive. It must be democratic, 
efficient, transparent and inclusive. My country has 
objected to the use of the veto to obstruct measures 
aimed at preventing or resolving conflict. Costa Ricans 
are amazed by the way some permanent Council 
members have invoked the principal of sovereignty to 
block intervention by the Council at a moment when it 
should have acted to prevent rivers from turning red 
with the blood of innocent victims.

We reiterate our call on the permanent members 
to refrain from using the veto, especially in situations 
of genocide, crimes against humanity, war crimes and 
mass human rights violations. We therefore welcome 
the French proposal for a code of conduct addressing 
the use of the veto. In that spirit, Costa Rica supports 
the Secretary-General’s Rights Up Front Action 
Plan so as to place human rights at the centre of the 
prevention activities of the United Nations. Given our 
serious and unshakeable commitment to human rights, 
I respectfully ask the Assembly to back Costa Rica’s 
re-election to the Human Rights Council in October.

Our poet Jorge Debravo said that we Costa Ricans

“have the obligation to fight for a better future for 
man, for a wonderful future. It is not an option for 
us to remain silent. It is not an option for us to be 
observers or simple witnesses to the struggles of 
our nations. In a time like this, remaining neutral is 
to betray humanity’s future”.
Because silence is not an option for us, we condemn 
the indiscriminate rocket attacks on Israel by Hamas 
and its use of human shields, just as we condemn the use 
of disproportionate force in military operations carried 
out by the Israel Defense Forces. We demand respect 
for the ceasefire and the negotiation of a permanent 
solution based on two States living side by side in peace 
and harmony.

Because silence is not an option for us, we reject the 
transfer of conventional weapons to existing conflict 
zones. As one of the world leaders in the negotiations 
that led to the Arms Trade Treaty — an idea originally 
proposed by Nobel Peace Prize laureate and former-
President Óscar Arias Sánchez — we urge States to 
reconsider their laws and policies regulating the transfer 
and availability of arms and munitions, with a view 
to preventing access by those who would use them in 
violating human rights and international humanitarian 
law. To trade in death is to become an accomplice to 
atrocities. In that context, it would be appropriate to 
ask the Assembly: What is the ethical — not legal or 
regulatory — difference between trafficking arms 
that kill young people in less-developed countries and 
trafficking in drugs that lead to the same result in the 
planet’s richest countries?

Because silence is not an option for us, Costa 
Rica rejects the use of explosive weapons in densely 
populated areas of Syria, Gaza and eastern Ukraine. 
Costa Rica urgently calls on Member States to develop 
stricter rules and commitments to prohibit and restrict 
their use, not only because they violate international 
humanitarian law, but also because taking action on that 
issue, here and now, is critical to reducing incentives to 
non-combatants to take up arms and join the extremists.

Because silence is not an option for us, we also 
condemn the use of cluster munitions in Syria, South 
Sudan and eastern Ukraine. As the host of the Fifth 
Meeting of States Parties to the Convention on Cluster 


Munitions, which took place in San Jose from 2 to 
5 September, my country will continue to reject the 
manufacture, use and trade of those weapons. We 
rejoice that our beloved Central America has become 
the first region of the world to be declared free of cluster 
munitions, and reiterate our commitment to continuing 
to promote the Convention’s universalization.

Because silence is not an option for us, we reiterate 
our rejection of nuclear weapons. No State should 
develop or possess nuclear weapons. Maintaining and 
updating nuclear weapons requires immense economic 
and human resources that are necessary for responding 
to the key challenges of our time, such as achieving 
the Millennium Development Goals and the sustainable 
development goals. Costa Rica is ready to negotiate a 
new, legally binding instrument on nuclear disarmament 
and calls on States to honour their commitments in that 
regard.

There can be no peace without sustainable 
development. There can be no peace in the world so 
long as there is poverty. There can be no peace in the 
presence of extreme wealth disparity. There can be no 
peace while we destroy humankind’s habitat. There 
can be no peace while large sectors of humankind 
lack guaranteed access to drinking water. There can 
be no peace so long as we fail to understand that all 
of humankind and Planet Earth’s biodiversity can and 
must thrive and live together. There can be no peace 
while we fail to guarantee all human rights — civil, 
cultural, economic, political and social — and in 
particular the right to development.

Because we yearn for peace, we call on the 
nations of the world to join us in defining the post-
2015 development agenda. In just one year’s time, 
the General Assembly will be tasked with adopting 
the international framework for achieving sustainable 
development. The challenge we will face is colossal; 
we must therefore humbly acknowledge that, despite 
progress, the implementation of the Millennium 
Development Goals has been, at best, insufficient.

I am convinced that the new sustainable development 
agenda must be a tool primed for action, with precise 
objectives, clear targets and indicators that will allow us 
to measure and monitor its success. In addition, it must 
result from a broad international consensus, including 
open and transparent negotiation processes that involve 
not only the Member States, but also other international 
actors and civil society organizations whose experience 
will significantly enrich the final agreement.

We are facing the most serious threat in our 
history — the very survival of our species. Actions 
taken to confront it must not be timid. On the contrary, 
every public policy, national and international alike, 
must take climate change into account as a determining 
factor. Costa Rica celebrates the vision of the Secretary-
General in convening the Climate Summit at the 
opening of this session. Now is the time to demonstrate 
our political commitment to achieving a legally binding 
instrument on climate change by 2015. In addition, we 
demand robust action on the part of those countries that 
contribute most to global warming. Their production 
and consumption methods must be completely revised 
as their impact on the planet’s most impoverished 
people — the ones most affected by climate change — is 
undeniable. If humankind is to survive, we must reverse 
the current trend.

Three years ago, 33 countries came together to 
establish the Community of Latin American and 
Caribbean States (CELAC). Its agenda is underpinned 
by full respect for the purposes and principles of the 
Charter of the United Nations and international law. 
Its objective is to build diverse, equitable, fair and 
egalitarian societies, where eradicating poverty and 
hunger are given priority status. I salute the nations, 
members of this community.

In an international context of increasing military 
tension and armed conflict, and with the realization 
that a region’s prosperity and stability can contribute 
to international peace and security, CELAC member 
States have declared Latin America and the Caribbean 
a zone of peace. As President Pro Tempore of CELAC, 
Costa Rica reiterates its commitment to preventive 
diplomacy and the peaceful resolution of disputes, 
with the aim of forever eradicating both the use and the 
threat of force from our region.

Costa Rica trusts that the United Nations will 
maintain international peace and security in order to 
promote sustainable development and ensure genuine 
respect for all human rights. At a time when we must 
control the reflexive use of coercive measures as a 
first course of action, when anxiety and despair are 
unsettling many, it is essential to re-establish hope. 
When faced with fear, we must have confidence. When 
faced with conflict, we must turn to peace. When faced 
with rejection and prejudice on the part of others, we 
must offer a caring and fraternal embrace. When faced 
with death, we must think of life.

With faith in dialogue and consultation, I have 
come to the General Assembly to ask that we declare 


peace — that we conscientiously and decisively work 
together towards a culture and education for peace; 
towards strengthening of the social State based on 
the rule of law, as well as its institutions and our 
economies; towards conflict prevention and resolution 
of international controversies by peaceful means; 
towards a renewed role for the Security Council; 
towards an end to and a reversal of climate change; and 
towards sustainable development from which not one 
person in the world is excluded.

I have come to tell the Assembly that silence is 
not an option for us. We must raise our voices when 
confronted with actions and situations that go against 
the universal principles enshrined in the Charter of 
the United Nations. I have come to inspire us to work 
together on new paradigms for sustainable development, 
human security and peace for the whole world.

The Costa Rican poet Julieta Dobles Yzaguirre 
wondered: “Will the Earth in the new millennium/ 
become that common home?” I would like to respond to 
the poet with her own words: “No one is saved alone./ 
Perhaps in sharing words and actions/ peace will finally 
break out.”
